Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000482
                                                         13-JAN-2017
                                                         12:28 PM



                           SCWC-15-0000482


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                         STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                         BRANDON K. HILLIS,

                   Petitioner/Defendant-Appellant. 



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-15-0000482 CR. NO. 13-1-1781)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Brandon K. Hillis’

application for writ of certiorari filed on December 7, 2016, is
hereby rejected.

          DATED:    Honolulu, Hawai'i, January 13, 2017.

                                /s/ Mark E. Recktenwald


                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson